Name: Council Regulation (EEC) No 2840/89 of 18 September 1989 on the implementation of Decision No 1/89 of the EEC- Iceland Joint Committee amending Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation and establishing provisions for the implementation of the Joint Declaration annexed to Decision No 1/88 of the EEC-Iceland Joint Committee
 Type: Regulation
 Subject Matter: international trade;  Europe;  European Union law;  executive power and public service;  foodstuff;  EU institutions and European civil service
 Date Published: nan

 No L 278 / 927 . 9 . 89 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2840/89 of 18 September 1989 on the implementation of Decision No 1 /89 of the EEC-Iceland Joint Committee amending Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation and establishing provisions for the implementation of the Joint Declaration annexed to Decision No 1 / 88 of the EEC-Iceland Joint Committee the origin of goods (2 ), as last amended by Commission Regulation (EEC) No 3860 / 87 ( 3 ); whereas it is also necessary to confer on the Commission the power to adopt the necessary measures to make the Joint Committee's Decisions applicable in the Community , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Iceland was signed on 22 July 1972 and entered into force on 1 April 1973 ; Whereas , by virtue ofArticle 28 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation , which forms an integral part of the above Agreement , the Joint Committee has adopted Decision No 1 / 89 amending Protocol 3 ; Article 1 Decision No 1 / 89 of the EEC-Iceland Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Whereas the Joint Declaration annexed to Decision No 1 /88 of the EEC-Iceland Joint Committee implemented in the Community by Regulation (EEC) No 1957 / 88 0 ) provides , under certain conditions , for a review of the changes made to the rules of origin following the introduction of the Harmonized System; whereas , by virtue of that Joint Declaration , the Joint Committee must take a decision within a period of three months of a request being made to it by either of the parties to the Agreement; Article 2 The following shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/ 68 : ( a ) the Community's common position for the purposes of the Decisions of the EEC-Iceland Joint Committee concerning a review of the changes made to the rules of origin following the introduction of the Harmonized System pursuant to the Joint Declaration annexed to Decision No 1 / 88 of the said Joint Committee ; (b ) implementation in the Community of the Decisions referred to under ( a ). Whereas this review concerns cases where the transposition of the existing rules of origin into the Harmonized System was not entirely neutral and where it is necessary to restore the substance of previous , former rules of origin ; Whereas for the purposes of the Decisions to be taken by the Joint Committee , a common position has to be reached by the Community; whereas it is then necessary to make these Decisions applicable in the Community; Article 3 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities. Article 1 shall apply with effect from 1 January 1988 . Whereas this decision-making process makes it impossible to complywith the three-month time limit laid down in the Joint Declaration ; whereas the procedure should therefore be speeded up and the Community's common position should be adopted by the Commission according to the procedure set out in Article 14 ofCouncil Regulation (EEC) No 802/ 68 of 27 June 1968 on the common definition of the concept of ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . 0 ) OJ No L 180 , 9 . 7 . 1988 , p. 1 . ( 3 ) OJ No L 363 , 23 . 12 . 1987 , p . 30 . No L 278 /10 Official Journal of the European Communities 27 . 9 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1989 . For the Council The President H. CURIEN